As filed with the Securities and Exchange Commission on March 7, 2012 Registration File No. 333-179177 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PARAMETRIC SOUND CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 27-2767540 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1941 Ramrod Avenue, Suite #100 Henderson, NV89014 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) (888) 477-2150 (Registrant’s Telephone Number, including Area Code) James A. Barnes Chief Financial Officer, Treasurer and Secretary PARAMETRIC SOUND CORPORATION 1941 Ramrod Avenue, Suite #100 Henderson, NV89014 (888) 477-2150 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Joshua E. Little, Esq. Durham Jones & Pinegar, P.C. 192 E. 200 N., Third Floor St. George, Utah 84770 (435) 674-0400 Andrew D. Hudders, Esq. Golenbock Eiseman Assor Bell & Peskoe LLP 437 Madison Avenue New York, New York 10022 (212)907-7300 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company)
